Title: From John Adams to Isaac LeBaron, 8 June 1798
From: Adams, John
To: LeBaron, Isaac,Jackson, William



To the Inhabitants of the ancient Towns of Plymouth and KingstonGentlemenPhiladelphia June 8. 1798



This Address from the most ancient Settlement in New England, where, in the earlier Part of my Life, I passed so much of my time, and with so much Satisfaction; gives me great Pleasure.
I trust, We all still wish success to the French, in the Establishment of a Constitution of Government founded on the broad Basis of equal Laws and political happiness. But the system for enacting and executing equal Laws must be better understood, than it ever has been, or all our best Wishes will forever be Enthusiasm, and delusion: and the French will become Enemies of the human Race against whom all Nations will have to Unite.
When immense sums of Money are demanded as the Price of Negotiation, a compliance would not only compromise our Neutrality: but debase our Minds, corrupt our Souls, and make our own Government, in a few years as profligate as theirs. it would be the beginning of an habit in the Minds of our Government and People of submission to Insolence, Injustice and disgrace. It would lay the foundation for employing our own Money in corrupting our own Elections. This very Money would be employed in hiring venal Writers and Printers of scandal against Virtue and Panegyrick upon Vice. It would!—But I must forbear.
Inhabitants of the old Colony of Plymouth, cannot bear such Indignities. Their venerable Ancestors, who braved every danger and began a settlement on bare creation, would have not only felt disgust and Resentment but would have put their own Existence, and that of the “great Work of Plantation” they had so much at heart, at hazard, rather than have submitted to any Thing like it.
May your Fisheries, to which Nature, Usage, Law and Compact, have given you a Right, be forever preserved to your Posterity, and prospered in their with that success which Industry and Enterprize like yours will always  merit.

John Adams